                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                      :   Civil No. 1:20CV1105
               Plaintiff,                      :
                                               :
              v.                               :
                                               :
$19,920.00 in U.S. CURRENCY,                   :
                    Defendant.                 :

                      VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a)(6) for the forfeiture of the defendant property, which was furnished or intended to

be furnished in exchange for a controlled substance, in violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., or represent proceeds traceable to such an

exchange.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or is

derived from proceeds traceable to an offense constituting specified unlawful activity as

defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically the

exchange of a controlled substance in violation of state and federal law.




             Case 1:20-cv-01105 Document 1 Filed 12/09/20 Page 1 of 4
       3.     The defendant property is $19,920.00 in U.S. Currency, which was seized on

July 17, 2020, in High Point, North Carolina, in the Middle District of North Carolina, and

is currently in the custody of the United States Marshals Service.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property.    This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, Plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will execute

upon the properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.




                                              -2-




             Case 1:20-cv-01105 Document 1 Filed 12/09/20 Page 2 of 4
       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 9th day of December, 2020.

                                              Respectfully submitted,

                                              MATTHEW G.T. MARTIN
                                              United States Attorney


                                              /s/ Brandon D. Zeller
                                              Brandon D. Zeller
                                              Assistant United States Attorney
                                              N.C. Bar. No. 50245
                                              101 S. Edgeworth Street, 4th Floor
                                              Greensboro, NC 27401
                                              Phone: (336) 333-5351
                                              Email: brandon.zeller@usdoj.gov




                                             -3-




            Case 1:20-cv-01105 Document 1 Filed 12/09/20 Page 3 of 4
Case 1:20-cv-01105 Document 1 Filed 12/09/20 Page 4 of 4
                                       DECLARATION

          I, Joshua W. Wolfe, Task Force Officer (TFO) with the Drug Enforce me nt

Administration (DEA), Greensboro, North Carolina, hereby state pursuant to Title 28,

U.S.C. § 1746, under penalty of perjury and pursuant to the laws of the United States, that

the following information is true and correct to the best of my knowledge, information and

belief:

          1.     I am an investigative or law enforcement officer of the United States with the

meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered

by law to conduct investigations of and to make arrest for offenses enumerated in 18 U.S.C.

§ 2516. I have been a Task Force Officer with DEA since August 2011, and I am currently

assigned to the DEA, Atlanta Field Division, Greensboro Resident Office. I have been

employed with the High Point Police Department (HPPD) as a sworn police officer since

2001. In October 2005, I was assigned to the Street Crimes Division of HPPD, primarily

dealing with street level narcotics. In August 2007, I was assigned to the Vice/Narcotics

Unit as a Detective. I have received over two thousand (2,000) hours of law enforceme nt

training. I have received over one hundred and fifty (150) hours of training involving

narcotics and fifty (50) hours of criminal interdiction.      I have also received over one

hundred hours (100) of training involving search and seizure. This training includes but is

not limited to: eighty (80) hours of Police Law Institute (PLI) and forty (40) hours of Basic

Undercover,      and eight (8) hours of Multijurisdictional Counterdrug           Task Force

Training. In the time that I have been in Law Enforcement I have written at least fifty (50)

search warrants and participated in the execution of more than eighty (80) search


                                                                                  A

               Case 1:20-cv-01105 Document 1-1 Filed 12/09/20 Page 1 of 9
warrants. I have made over two hundred and fifty (250) drug arrests which resulted in both

state and federal prosecutions.   I have purchased Cocaine, Crack Cocaine, Marijua na,

Heroin, Ecstasy and Methamphetamine “ICE” while acting in an undercover capacity. As

a result of my training and experiences, I am aware of the different types of controlled

substances and the way controlled substances are packaged, distributed, and sold.

       2.     This declaration is submitted in support of a Verified Complaint of Forfeiture

for $19,920.00 in U.S. currency seized on July 17, 2020, from Darion Javon BAILEY in

High Point, North Carolina.

       3.     Based on the investigation described below, there is probable cause to

believe that $19,920.00 in U.S. currency is subject to forfeiture pursuant to 21 U.S.C. §

881 and 18 U.S.C. § 981.

       4.     The facts and circumstances set forth in this Declaration are based upon

information provided by other law enforcement officers and my own personal knowledge

and experience. Since this declaration is being submitted for a limited purpose, I am not

including all the facts and information which I have learned about or obtained during the

course of the investigation.

       5.     During the week of July 12, 2020, officers from the HPPD began a drug

investigation into the selling of illegal narcotics from Darian Javon BAILEY at his known

residence of 313-B Burton Avenue, High Point, North Carolina.

       6.     Investigator B.C. Hilliard of HPPD organized a controlled purchase with a

confidential and reliable informant (CI) at the residence of Darion BAILEY located at 313-

B Burton Avenue, High Point, North Carolina. The CI was searched before and after the

                                             2



            Case 1:20-cv-01105 Document 1-1 Filed 12/09/20 Page 2 of 9
controlled purchase. A debrief was conducted with the CI after the controlled purchase.

The CI informed Investigator B.C. Hilliard that it did not appear that Darion BAILEY lived

at the residence located at 313-B Burton Avenue, High Point, North Carolina. The home

had very little furniture and the windows were boarded up from the inside.        The home

appeared to be a “trap house.” The CI purchased “crack” cocaine from Darion BAILEY.

       7.       A second controlled buy was conducted by the same CI a few days later for

“crack” cocaine from Darion BAILEY at the residence known as 313-B Burton Avenue,

High Point, North Carolina. The CI was searched before and after the controlled buy.

       8.       During the course of the investigation, Investigator B.C. Hilliard discovered

that Darion BAILEY had another address on 3727 Spanish Peak Drive, High Point, North

Carolina since July 2019.

       9.       On July 17, 2020, Guilford County Superior Court Judge John O. Craig, III,

granted a search warrant for the residence located at 313-B Burton Avenue, High Point,

North Carolina.     The search warrant also included Darion BAILEY’s vehicle, a 1998

Toyota Camry.

       10.      On July 17, 2020, at approximately 12:50 pm, officers of the HPPD Street

Crimes Unit executed the search warrant at the residence of 313-B Burton Avenue, High

Point, North Carolina.     Investigator B.C. Hilliard found the residence based upon his

training and experience, to be a “trap house.” Typically, the individual selling ille ga l

narcotics does not live at the residence and is only present long enough to make drug

transactions.   In most occasions, an individual selling illegal narcotics will commonly

travel with a limited amount of narcotics to sell for that particular day.

                                               3



             Case 1:20-cv-01105 Document 1-1 Filed 12/09/20 Page 3 of 9
       11.     Through Investigator B.C. Hilliard’s training and experience, individ ua ls

selling illegal narcotics commonly keep bills, receipts, papers relating to the purchase and

distribution of controlled substances, photographs of conspirators, firearms, and the larger

portion of controlled substances at their primary residence.     Investigator B.C. Hillia rd

believed that the address on Spanish Peak Drive, High Point, North Carolina is Darion

BAILEY’s primary residence.

       12.     On July 17, 2020, Guilford County Superior Court Judge R. Kokjako,

granted a search warrant for the residence located on Spanish Peak Drive, High Point,

North Carolina. The search warrant also included a 2009 Nissan Altima owned by Jacques

BUIE, who resides at the same address on Spanish Peak Drive, High Point, North Carolina.

       13.     Prior to the search warrant being executed at the Spanish Peak Drive address,

officers of the HPPD Street Crimes Unit observed Darion BAILEY leave Spanish Peak

Drive residence. Darion BAILEY was stopped driving a 1998 Toyota Camry.              Darion

BAILEY was arrested during the traffic stop. During the search of the vehicle, office rs

located marijuana, a Glock gun case and a Glock pistol magazine.      Darion BAILEY had

keys in his possession to the Spanish Peak Drive residence.

       14.     HPPD officers also observed Jacques BUIE leave the Spanish Peak Drive

residence in a black 2009 Nissan Altima.   HPPD Officer S.M. Finn stopped Jacques BUIE

and discovered she is the girlfriend of Darion BAILEY and that she resides at the Spanish

Peak Drive residence with Darion BAILEY.

       15.     Officer S.M. Finn escorted Jacques BUIE back to the Spanish Peak Drive

residence.

                                              4



             Case 1:20-cv-01105 Document 1-1 Filed 12/09/20 Page 4 of 9
          16.     On July 17, 2020 at approximately 12:45 pm, officers of HPPD executed the

search warrant at the Spanish Peak Drive residence. During a search of the residence, a

large digital scale covered in white powder, a box of sandwich baggies, and a pack of

rubber bands were found in the top left cabinet drawer in the master bathroom. Officers

located approximately 1.9 pounds of cocaine in two plastic shopping bags inside a red

shoebox located inside the large bottom cabinet in the master bathroom. A marijuana blunt

was located in the ashtray found on a couch in the living room, and 2.92 grams of marijua na

was found in the couch console.

          17.     HPPD K-9 Officer Garrison utilized his K-9 partner Jinx to conduct a search

of the residence. K-9 Jinx alerted to a stack of Nike shoeboxes in the master bedroom

closet.    Officer Garrison located a large amount of U.S. currency in one of the Nike

shoeboxes. In a different shoebox, a small bag of cocaine (over an ounce) was found. A

pack of rubber bands was found in another shoebox in the closet.

          18.     K-9 Officer Garrison has been employed by the HPPD since March 1995.

Officer Garrison was assigned to patrol, Adam Team, upon completion of BLET.              In

December 1997, he was assigned to the K-9 Unit Criminal Interdiction Team. Officer

Garrison became a certified Canine Trainer from Vohne Liche Kennels, Denver, Indiana

in 2005. Officer Garrison became the HPPD’s Canine Trainer in 2005. Officer Garrison

has taught in over 20 Canine Seminars in numerous states. Officer Garrison has taught new

handlers as well as trained new dogs in over 12 In-House Handler Schools. The Handler-

Schools are a minimum of 120 hours. Officer Garrison has received thousands of hours of

canine handler training in the use of a narcotics detection canine. Officer Garrison was

                                                5



                Case 1:20-cv-01105 Document 1-1 Filed 12/09/20 Page 5 of 9
assigned his first dual-purpose police canine in December 1997. Officer Garrison was

assigned his fourth dual-purpose canine, K9 Jinx, in October 2019.

       19.     K9 Jinx is a 4-year old Belgian Malinois, a breed specifically selected for

their keen senses and ability to be trained to detect the odor of controlled substances. K9

Jinx has proved to be reliable using her senses to locate narcotic training aids of actual

controlled substances, marijuana, powder and crack cocaine, methamphetamine and

ecstasy. Officer Garrison trains with K9 Jinx on a weekly basis with other certified trainers.

K9 Jinx is certified through National Narcotic Drug Dog Association. The NNDDA

requires the handler and his K9 to successfully locate unknown hides of marijuana, cocaine,

heroin and methamphetamine. Through her training, K9 Jinx can also detect MDMA or

ecstasy. K9 Jinx is trained to sit and stare at the area where she detects the odor of a

controlled substance listed above. This behavior is defined as a positive alert or indicatio n.

K9 Jinx has reliably detected large amounts of narcotics (marijuana, cocaine, heroin,

methamphetamine and ecstasy) and U.S. currency that has been concealed inside

automobiles and residential homes since being placed into service. To this date, K9 Jinx

has recovered 102.75 grams marijuana, 899.25 grams cocaine and 5.75 grams heroin. K9

K9 Jinx has been credited for 18 criminal apprehensions.

       20.     HPPD Officer Hilliard contacted me and requested I come to the residence

to assist with the investigation.

       21.     Once at the residence, HPPD Officer Hilliard and I interviewed Jacques

BUIE in the kitchen at the Spanish Peak Drive residence. Jacques BUIE advised that she

is in a dating relationship with Darion Bailey and that she works full time at Gilbarco

                                               6



             Case 1:20-cv-01105 Document 1-1 Filed 12/09/20 Page 6 of 9
Veeder Root in Greensboro, North Carolina on second shift.      Jacques BUIE stated that

Darion BAILEY has lived at the Spanish Peak residence since September 2019. Jacques

BUIE advised that she has not seen Darion BAILEY in possession of any drugs in the

residence other than marijuana.    Jacques BUIE stated that Darion BAILEY does not have

a consistent job. Jacques BUIE stated “ya’ll know what he does.” Jacques BUIE would

not elaborate on that statement.   BUIE advised that the U.S. currency found belonged to

Darion BAILEY’s.

       22.      Officer Hilliard interviewed Darion BAILEY at the High Point Police

Department.     Darion BAILEY advised that he lives at both the 313-B Burton Avenue and

the Spanish Peak Drive addresses. Darion Bailey also stated that he has utilities for both

residences.    Darion BAILEY also admitted that the he has not had a consistent job for

several years. Darion BAILEY advised that the majority of the cocaine and money were

located in the master bedroom closet. Darion BAILEY advised that the money in the

master bedroom was roughly $15,000.00. Darion BAILEY did not want to expand on the

amount of cocaine or who sourced the cocaine. Darion BAILEY advised that he had not

had consistent job for several years that could explain the large amount of money that was

located at the Spanish Peak Drive residence.

       23.      Darion BAILEY was arrested on state drug charges for Maintaining a

Dwelling, Possess Marijuana, Trafficking in Cocaine, Possession with Intent to

Sell/Deliver Cocaine, and Possession of Drug Paraphernalia.   Darion BAILEY was placed

in the Guilford County Jail under a $200,000.00 bond. Those charges are still pending as

of the date of the declaration. Jacques BUIE was not arrested on this date.

                                               7



              Case 1:20-cv-01105 Document 1-1 Filed 12/09/20 Page 7 of 9
       24.     Darion BAILEY has a history of numerous drug-related arrests, charges, and

convictions in North Carolina beginning in 2005. He was convicted of misdemeanor and

felony marijuana possession in 2006, 2007, 2008, and 2012; felony possession of cocaine

in 2007 and 2008; and possession of drug paraphernalia in 2008.

       25.     On July 20, 2020, Officer Hilliard obtained warrants on Jacques BUIE for

Possession with Intent to Sell/Deliver Cocaine, Trafficking in Cocaine, Possession of Drug

Paraphernalia, Possession of Marijuana and Maintaining a Dwelling for Controlled

Substance.    BUIE was located and arrested on July 21, 2020 and placed in the Guilfo rd

County Jail under a $50,000.00 bond. Those charges against Jacques BUIE are currently

pending.

       26.     On July 23, 2020, the State Employee’s Credit Union (SECU) conducted an

official count of the U.S. currency, located in the master bedroom closet during the search

of the Spanish Peak Drive residence, and issued a check in the amount of $19,920.00,

representing the total of the seized currency.   The check was turned over to the U.S.

Marshal’s Service for deposit to the Seized Deposit Fund Account.

       27.     DEA adopted the seizure of the $19,920.00 in U.S. currency and began

administrative forfeiture proceedings. Notice of the forfeiture proceeding was posted on

the internet at www.forfeiture.gov for a period of thirty days commencing on September

14, 2020 and ending on October 13, 2020. On September 10, 2020, DEA received a claim

to the defendant property from Jacques BUIE.           Because a claim was filed, the

administrative process was terminated and the seizure was referred to the U.S. Attorney’s

Office for judicial forfeiture.

                                            8



             Case 1:20-cv-01105 Document 1-1 Filed 12/09/20 Page 8 of 9
Case 1:20-cv-01105 Document 1-1 Filed 12/09/20 Page 9 of 9
